By the Court —
Lumpkin, J.
delivering the opinion.
Was the Court right in excluding the depositions of the Walkers,because one of the two Commissioners who executed and certified them, did not write his name, but made his mark ?
Had both of the Commissioners been unable to write, it is apparent that they could not have officiated in taking this testimony. The law requires two to act. If one of them be incompetent, it would seem that the Court was justified in rejecting the interrogatories. It is true, that there are men who can read writing who cannot write, and it does occasionally happen that one who can read and write, will sign by his mark. These are however, exceptional cases. And the presumption is the other way.
Judgment affirmed.